Citation Nr: 1105002	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  00-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a thoracolumbar 
disability.

2.  Entitlement to service connection for a thoracolumbar 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active service from February 1987 to October 
1996.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in pertinent part, confirmed the previous denial of service 
connection for a chronic lower and middle back condition.

The issue has been recharacterized to comport to the evidence of 
record.

The Board remanded the Veteran's current claim for additional 
development in October 2008 and March 2010.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen the claim of service connection for a 
thoracolumbar disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issue of entitlement to service connection for a 
thoracolumbar disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
thoracolumbar disability in a May 1997 rating decision.  The 
appellant received timely notice of the determination but did not 
appeal, and that denial is now final.

2.  Evidence received since the May 1997 rating decision is not 
cumulative or redundant and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a thoracolumbar disability.


CONCLUSION OF LAW

New and material evidence has been received since the May 1997 
rating decision, and the claim of entitlement to service 
connection for a thoracolumbar disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for a thoracolumbar has 
been considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The appellant seeks to reopen her claim of entitlement to service 
connection for a thoracolumbar disability.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied entitlement to service connection for a 
thoracolumbar disability in a May 1997 rating decision finding 
that the Veteran was not diagnosed with an orthopedic disability 
upon VA examination in February 1997.  Although the Veteran filed 
a timely notice of disagreement (NOD) regarding the May 1997 
rating decision, she did not file a timely substantive appeal.  
See 38 C.F.R. § 20.302.  As the Veteran did not appeal this 
decision, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Evidence submitted since the May 1997 rating decision pertaining 
to the Veteran's thoracolumbar spine includes a June 2009 VA 
treatment record noting that medical imaging of the Veteran's 
spine revealed that she had minimal degenerative changes of the 
thoracic spine.  

The June 2009 VA treatment record is new because it is not 
duplicative of evidence considered by the RO at the time of its 
May 1997 rating decision.

The June 2009 VA treatment record clearly relates to the 
unestablished fact and the reason for the previous denial of her 
service connection claim; that is, whether she currently has a 
disability of her thoracolumbar spine as required by 38 C.F.R. § 
3.303.  

Likewise, the newly submitted June 2009 VA treatment record is 
not cumulative or redundant of existing evidence, and presents a 
reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim of entitlement to service 
connection for a thoracolumbar spine disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).
ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a thoracolumbar spine 
disability, to this extent only the claim, is granted.


REMAND

The Veteran seeks service connection for a thoracolumbar spine 
disability.  She claims that she has suffered chronic lower and 
middle back pain since service.  

A June 2009 VA treatment record notes that medical imaging of the 
Veteran's spine revealed that she had minimal degenerative 
changes of the thoracic spine.  

Service treatment records (STRs) dated in June 1991 note that the 
Veteran complained of low back pain.  October 1995 STRs note that 
the Veteran complained of low back pain and was given an 
assessment of musculoskeletal low back pain.  January 1996 STRs 
note that the Veteran complained of long standing low back pain.  
August 1996 STRs note that the Veteran was given an assessment of 
upper back strain.  Finally, during her October 1996 separation 
examination, the Veteran reported that she then had, or has had, 
recurrent back pain.  

Additionally, the Veteran claims that she has experienced back 
pain since service.  The Veteran is competent to state whether 
she experienced back pain or aches during and following service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

Given that the Veteran currently may have a thoracolumbar spine 
disability and experienced back pain during and after service, a 
VA examination and opinion should be provided regarding the 
nature and etiology of her claimed thoracolumbar spine 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any current thoracolumbar spine 
disability.  All necessary testing should be 
conducted.  As to any current disability of 
either the thoracic and/or lumbar spine(s) 
identified, the examiner is to provide an 
opinion as to whether it is at least as 
likely as not related to service.  The 
examiner must note and discuss the 
Veteran's STRs indicating numerous 
complaints of back pain during service 
and upon separation.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


